PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BLACK et al.
Application No. 15/136,615
Filed: 22 Apr 2016
For SYSTEM FOR SACROILIAC JOINT FUSION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed October 6, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed December 17, 2018, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on March 18, 2019.  A notice of abandonment was mailed on June 21, 2019.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and,
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 


On June 17, 2021, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was received, along with amendments to the claims and remarks, the petition fee, and the proper statement of unintentional delay.  The original petition was dismissed via the mailing of a decision on August 6, 2021 which indicates requirements one and two of 37 C.F.R. § 1.137(a) have each been met, the third requirement of 37 C.F.R. § 1.137(a) is not applicable as a terminal disclaimer is not required,1 and the   fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  

With this renewed petition, the fourth requirement of 37 C.F.R. § 1.137(a) remains unsatisfied.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

As a preliminary matter, this application was filed by the law firm PABST PATENT GROUP LLP, and the attorneys and agents of record appear to be employed by the same.  This renewed petition was filed by Jeremy T. Thissell, who is not of record and is acting in a representative capacity,2 and is employed by the law firm PLUMSEA LAW GROUP, LLC.  The designated applicant is Camber Spine Technologies, LLC, of Wanye, PA.  

Turning to the renewed petition, Petitioner has explained that on January 3, 2019, PABST PATENT GROUP LLP sent a “reporting letter” to the Applicant, informing it of both the aforementioned non-final Office action and the dates on which an 3  Petitioner does not reveal whether the Applicant responded to the reporting letter, the multiple e-mails, or the multiple phone calls.  Instead, the record contains a post-abandonment letter that PABST PATENT GROUP LLP sent to the Applicant via e-mail dated July 16, 2019 (included with this renewed petition received on October 6, 2021 as Exhibit A), which merely cites an “absence of instructions from Camber Spine Technologies, LLC to file a response.”  This indication could have three meanings:

The applicant expressly instructed PABST PATENT GROUP LLP not to file a response to the non-final Office action.
The applicant responded to the January 3, 2019 reporting letter and/or the multiple e-mails and/or the multiple phone calls, but did not commit one way or the other in regards to whether PABST PATENT GROUP LLP was to file a response to the non-final Office action.
The applicant failed to respond to the January 3, 2019 reporting letter, the multiple e-mails, and the multiple phone calls.

This issue must be resolved on renewed petition.  Petitioner must reveal the answer PABST PATENT GROUP LLP received to the January 3, 2019 reporting letter, the multiple e-mails, and the multiple phone calls, if any.  And if no answer was received, the Applicant must explain why not.  

Statements from the Applicant and PABST PATENT GROUP LLP are not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and PABST PATENT GROUP LLP and confirmed the facts of which he lacks firsthand knowledge.

Petitioner further explains that on July 18, 2019, Dan Pontecorvo (Co-Founder and CEO of the Applicant)4 replied to the post-abandonment email of July 16, 2019 from PABST PATENT GROUP LLP with “[w]e want to preserve this can we talk.”5  

Mr. Pontecorvo spoke with PABST PATENT GROUP LLP on July 22, 2019, which quoted him a price for preparing a response to the 6  

However, no attempt to revive this application followed the phone call.  Mr. Pontecorvo currently has no recollection of the July 22, 2019 conversation,7 and the record does not reveal how things were left between PABST PATENT GROUP LLP and Mr. Pontecorvo at the end of the phone call.  It is not clear whether he told PABST PATENT GROUP LLP to file a petition to revive the application, whether he told PABST PATENT GROUP LLP not to file it, or whether he told PABST PATENT GROUP LLP that he needed time to consider the matter.  This must be revealed on renewed petition.  Petitioner must reveal what next step, if any, PABST PATENT GROUP LLP expected to occur (Mr. Pontecorvo’s input on this is not required since the record establishes he does not remember this phone call).

Moreover, if Mr. Pontecorvo cannot recall this phone conversation, it is not clear how he can rule out the possibility that he engaged in a deliberately chosen course of action on the part of the applicant that permitted the application to remain abandoned.  It is not clear how he can rule out that at the time, the applicant did not consider the patent to be of sufficient value to justify the financial expense of obtaining it; did not consider the patent to be of sufficient value to maintain an interest in obtaining it; or, remained interested in eventually obtaining a patent, but simply sought to defer patent fees and patent prosecution expenses.8

Summer turned to Fall, Fall turned to Winter, and in January of 2020 the Covid-19 pandemic arrived.  On March 19, 2020, the applicant closed its offices as a result of the statewide closure of all non-life sustaining businesses,9 and it remained closed until a date that has not been revealed.  On renewed petition, Petitioner must reveal the date on which the applicant resumed business operations, and whether it was at least partially open during the differing stages of Pennsylvania’s reopening plan described in the October 6, 2021 petition.

At some point, and in some manner, Petitioner’s law firm, PLUMSEA LAW GROUP, LLC. became involved in this matter.  It is not clear how PLUMSEA LAW GROUP, LLC. became involved in this matter.  It is also not clear what rekindled Mr. Pontecorvo’s interest in this application after the passage of so much time.  Both must be revealed on renewed petition.  

Petitioner has indicated that PLUMSEA LAW GROUP, LLC. and Mr. Pontecorvo spent the three month period beginning in March of 2021 and ending with the filing of the original petition received on June 17, 2021 communicating how to revive this application; discussing the circumstances concerning the abandonment (it is noted the original petition was filed by Petitioner and contains no discussion of the circumstances concerning the abandonment); preparing “a detailed memorandum recounting the findings of Plumsea’s investigation into whether the delay in filing the Petition had been unintentional (it is noted the original petition does not contain any of these findings); and, preparing the original petition.

However, if when filing the original petition, Petitioner was aware of the circumstances concerning both the abandonment and the extended period in seeking the revival of this abandoned application, it is not clear why this information was not included with the original petition.  This must be addressed on renewed petition.  Petitioner is reminded that it is the entire period of delay that must be demonstrated to have been unintentional.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,10 hand-delivery,11 or facsimile.12  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.13

not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

It is noted that the address listed on the renewed petition differs from the address of record.  If Petitioner desires to receive future correspondence regarding this application, the change of correspondence address must be submitted.  In light of the unsuccessful attempt to change the power of attorney, a courtesy copy of this decision will be mailed to Petitioner.  However, all future correspondence will be directed to the address of record until such time as appropriate instructions are received to the contrary.  Petitioner will not receive future correspondence related to this application unless Change of Correspondence Address, Patent Form (PTO/SB/122) is submitted for the above-identified application. For Petitioner’s convenience, a blank Change of Correspondence Address, Patent Form (PTO/SB/122), may be found at http://www.uspto.gov/web/forms/sb0122.pdf.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.14  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



cc:	PLUMSEA LAW GROUP, LLC 
656 QUINCE ORCHARD ROAD 
SUITE 660 
GAITHERSBURG, MD  20878



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 While it is noted Petitioner filed a Power of Attorney with this petition, the request could not be accommodated as set forth in the “notice regarding power of attorney” mailed by the Office of Data Management on October 14, 2021.
        3 Renewed petition received on October 6, 2021, page 3 and Exhibit A that consists of the post-abandonment letter from PABST PATENT GROUP LLP to the Applicant.
        4 Renewed petition received on October 6, 2021, page 3.
        5 Id. and Exhibit B.
        6 Renewed petition received on October 6, 2021, pages 3-4 and Exhibit B.
        7 Renewed petition received on October 6, 2021, page 4.
        8 See M.P.E.P. § 711.03(c).
        9 Renewed petition received on October 6, 2021, page 4.
        10 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        11 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        12 (571) 273-8300: please note this is a central facsimile number.  
        13 https://www.uspto.gov/patents/apply
        
        14 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.